ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that ROBERT B. CLARK, formerly of EAST ORANGE, who was admitted to the bar of this State in 1979, and who thereafter was suspended from the practice of law by Order of this Court dated October 5, 1995, and who remains suspended at this time, be disbarred for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), RPC 1.5(a) (unreasonable fee), RPC 1.16(d) (failure to return unearned retainer or client files) and RPC 8.1(b) (failure to cooperate with ethics authorities), and said ROBERT B. CLARK having failed to appear on the return date of the. Order to *251Show Cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that ROBERT B. CLARK be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by ROBERT B. CLARK, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that ROBERT B. CLARK be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.